2008 VT 117

In re Appeal of Jenness & Berrie (2007-318)
 
2008 VT 117
 
[Filed 05-Sep-2008]
 
NOTICE:  This opinion is
subject to motions for reargument under V.R.A.P. 40
as well as formal revision before publication in the Vermont Reports. 
Readers are requested to notify the Reporter of Decisions, Vermont Supreme
Court, 109
  State Street, Montpelier, Vermont05609-0801
of any errors in order that corrections may be made before this opinion goes to
press.

 
 

2008 VT 117 

 

No. 2007-318

 

In re Appeal of Jenness and Berrie


Supreme Court


 


 


 


On Appeal from


 


Environmental Court


 


 


 


March Term, 2008


 


 


Merideth Wright, J.


 

Thomas W. Costello of Costello Wright and Timothy J.
O’Connor, Jr. of O’Connor Law
   Offices, Brattleboro,
for Appellants.
 
Robert M. Fisher of Fisher & Fisher Law Offices, Brattleboro, for AppelleeTown of
  Dummerston.
 
Walter G. French, West Dummerston, for Appellees/Cross-Appellants
Enello.
 
PRESENT:  Reiber, C.J.,
Dooley, Johnson and Skoglund, JJ., and Grearson, D.J., 
                    
Specially Assigned
 
 
¶ 1.            
REIBER, C.J.   This appeal from the Environmental
 Court raises three issues.  The first, raised by permit
applicants Jenness and Berrie,
is whether the court erred in concluding that a lot they owned was not entitled
to an existing-small-lot exemption under 24 V.S.A. § 4406(1).[1]  The second issue, raised on
cross-appeal by neighboring landowners, is whether the Environmental
 Court erred in holding that an existing small lot need not comply
with the generally applicable dimensional requirements of the local zoning
ordinance.  Third, neighbors contend that the court erred in concluding
that this property has three “front” setbacks and one “side” setback, but no
“rear” setback.  Because the court’s conclusion that the lot had merged
with a lot on the other side of a public road was erroneous as a matter of law,
we reverse and remand.  We find no error on either of the cross-appeal
issues.
¶ 2.            
The property at issue is a 1.1-acre field in the Town of Dummerston. 
The field was in common ownership between 1961 and 2001 with a 0.9-acre
parcel—site of an existing house and garage—on the other side of a town
road.  In 2001, the common owner conveyed the field to applicants and the
0.9 acres to a third party.  The field is roughly the shape of a pear
sliced in half lengthwise, and measures roughly 500 feet along its long axis,
from east to west.  At its midpoint, the field measures approximately 110
feet from north to south, and the north-south dimension diminishes gradually on
the east and west ends of the property.  The field is bordered to the
east, north, and west by a curving road, and to the south by the property of
neighbors who are parties to this appeal.
¶ 3.            
The Town passed its first zoning ordinance in 1971.  Under that
ordinance, the field is subject to Rural Residential zoning requirements, including
a two-acre minimum lot size.  As mandated by 24 V.S.A. § 4406, the
ordinance contains an exception to the minimum lot size for small lots already
in existence at the time of the passage of the ordinance.  As noted, this
field was in common ownership with the 0.9-acre parcel across the street in
1971, although both properties were held by separate deeds.
¶ 4.            
Applicants bought the field in 2001, and first applied for a permit to
place a manufactured home on the site in February 2003.  That application,
#2796, requested a variance to the ordinance’s presumptive seventy-five-foot
rear-yard setback, and designated the southern portion of the field as the
“rear” yard.  In this application, the front of the house faced almost due
north.  The zoning administrator denied the variance request on February
11, 2003.  Applicants appealed to the Zoning Board of Appeals (ZBA), which
also denied the request.  Applicants’ subsequent appeal to the Environmental Court was dismissed with prejudice on
January 13, 2004, leaving the denial of the variance request in place, and
allowing applicants to submit a new and different application to the zoning
administrator at a later date.
¶ 5.            
In late June of 2003, while application #2796 was still pending,
applicants had submitted application #2831 to the zoning administrator. 
This time, applicants had rotated the proposed house ninety degrees, so the
front of the house faced east.  On this application, applicants designated
the western border of the field as the “rear.”  The zoning administrator
denied this application on July 16, 2003, finding that the application “[did]
not meet Lot Depth Minimum.”  No appeal was taken from this denial.
¶ 6.            
Applicants submitted their third application, #2872, on March 23, 2004,
after both previous applications had been finally resolved against them. 
The house was now rotated back to the original north-south orientation.
 In application #2872, the front and back of the house were not labeled,
but the plan now designated the eastern portion of the field as the “rear
setback” and the west as the “front.”  The zoning administrator granted
this application without written explanation.  Neighbors appealed, and the
ZBA revoked the permit, reasoning that the field was not an existing small lot,
that it did not meet the minimum width requirements, and that applicants
could not rotate the house to satisfy the width requirement because they had
failed to appeal the denial of application #2831.
¶ 7.            
Applicants appealed to the Environmental Court
on July 29, 2004, and both parties eventually moved for summary judgment.[2]  In its decision on those motions,
issued in September 2005, the Environmental Court
reached several conclusions.  First, it noted that the location of the
front, rear, and side setbacks would be determined based on the location and
shape of the field, without reference to the orientation of the building. 
That is, merely rotating the proposed building would not change the
setbacks.  Because of the unusual shape of the lot, the court determined
that it has three front yards—facing three segments along the curve of Stickney Brook Road—no
rear yard, and one side yard bordering neighbors’ land to the south.  The
court also concluded that the existing-small-lot exemption “reliev[es] an applicant from the lot size, width and depth
requirements but [from] no other dimensional requirements,” i.e., not from
setback requirements.  Finally, the court held that, because the size of
the lot and the proposed placement of the building had changed since the last
ZBA decision, the revised application would still need approval from the zoning
administrator and the ZBA.

¶ 8.            
In its order disposing of the summary-judgment motions, the Environmental Court also held that issues of fact
remained in dispute as to whether, at the time the Dummerston
zoning ordinance was adopted, the field had “merged” with the 0.9-acre parcel,
and whether the field was entitled to the existing-small-lot exemption.[3]  An evidentiary hearing was held on
that question, and the Environmental Court
issued a decision in July 2007.  The dispositive issue in deciding the
question, according to the court, was “whether, in 1971 . . . , Stickney Brook Road’s
use was such that it functionally separated [the field] from the 0.9-acre
parcel across the road.”  After hearing testimony concerning the character
and usage of the road in 1971, the court concluded that the road was so little
used at that time that it did not prevent the two parcels from being used “in
the ordinary manner” as one parcel.  Thus, the court concluded that the
parcels had merged and that the field was not entitled to the
existing-small-lot exemption.  These appeals followed.

I. 
Merger
¶ 9.            
We first consider applicants’ contention that the Environmental
 Court erred in concluding that the public road did not prevent
the merger of the two parcels.  Specifically, applicants contend that they
were entitled to judgment as a matter of law that the two parcels, because they
were separated in 1971 by a town highway, could not merge.  Applicants
urge us to rule that this issue is conclusively resolved in their favor by our
recent decision in In re Bailey, 2005
VT 38A, 178 Vt.
614, 883 A.2d 765.  We first outline briefly the state statutes and local
regulations at issue in this appeal.
¶ 10.        
As noted, the Town enacted zoning bylaws for the first time in
1971.  Under those bylaws, the parcels at issue here are located in the
Rural Residential zoning district.  As required by statute, the bylaws
exempt certain preexisting small lots from that district’s presumptive two-acre
lot-size minimum.  See 24 V.S.A. § 4406; Town of Dummerston Zoning
Bylaws § 601.  Applicants’ field is approximately 1.1 acres in size, and
thus cannot be developed without a variance unless it was an “existing small
lot” at the time the bylaws became effective.  Under the statute and the
bylaws, an existing small lot is “[a]ny lot in
individual and separate and non-affiliated ownership from surrounding
properties in existence on the effective date of any zoning regulation.”  Id.  Such a
lot “may be developed for the purposes permitted in the district in which it is
located, even though not conforming to minimum lot size requirements, if such
lot is not less than one-eighth acre in area with a minimum width or depth
dimension of forty feet.”  Id. 
Thus, if the field was in individual and separate and non-affiliated ownership
from “surrounding properties” in 1971, it is eligible for the
existing-small-lot exemption.  The question before us is whether the
0.9-acre parcel, separated from the field by Stickney Brook Road, was a “surrounding”
property such that the two properties merged in 1971 by virtue of their common
ownership, and despite the fact that a public road separates them and renders
them noncontiguous.  This appeal thus turns principally on the definition
of “surrounding,” to which we now turn.

¶ 11.        
In construing a zoning ordinance, we employ ordinary rules of statutory
construction.  In re Vt. Nat’l Bank,
157 Vt. 306,
312, 597 A.2d 317, 320 (1991).  We consider the entire ordinance and
strive to give effect to every part.  Id.  We will reverse the Environmental Court’s construction of a zoning ordinance
only if it is “clearly erroneous, arbitrary or capricious.”  In re
Weeks, 167 Vt.
551, 554, 712 A.2d 907, 909 (1998).  
¶ 12.        
The Town places great weight on the distinction between the terms
“surrounding” and “contiguous.”  The Town notes that § 4406(1) refers to
“surrounding” properties, while the subsequent amendments to several related
subsections use the term “contiguous.”  Neighbors similarly contend that
“contiguity of the parcels is not contemplated by statute to be a
factor.”  Neighbors offer the following analysis:
“Surrounding” means
encircling but does not connote touching, as in the phrase, the surrounding
countryside.  Contiguous, abutting and adjoining, however, all connote
and are defined to include touching.  Contiguous may be said to be
contained within a subset of surrounding.  All that is contiguous
is surrounding but not all that is surrounding is necessarily contiguous.
 
Neighbors thus contend that the
0.9-acre parcel, which abuts the same road as the field, in fact “surrounds”
the field.  On this reading, “surround” appears to mean little more than
“is close to,” and would seem to allow merger of lots even farther apart than
these two.  The Environmental Court’s fact-based rationale—that the road
was so little-used as not to prevent merger—implicitly endorses this
construction of the term “surround” and is therefore similarly
open-ended.  As noted, the parties stipulated that the parcels are not
contiguous because of the road between them.
¶ 13.        
Although we did not have to resolve the question in Wilcox, our
opinion in that case suggests that we viewed the terms “surrounding” and
“contiguous” as equivalent in this statute.  See Wilcox v. Vill. of Manchester Zoning Bd. of Adjustment, 159 Vt. 193, 196, 616 A.2d
1137, 1139 (1992) (“The Legislature intended [via § 4406] to negate claims of
nonconforming uses for contiguous lots in affiliated ownership that are
functionally one property.” (emphasis added)).  Our decision in In re Weeks, 167 Vt. 551, 712 A.2d 907 (1998), is to similar
effect.  In that case we construed a bylaw provision that, like the one
here, referred to “surrounding” parcels rather than contiguous, adjoining, or
adjacent ones.  The surrounding/contiguous distinction was not squarely
raised in Weeks, as we affirmed on another ground the Environmental
 Court’s determination that no merger had occurred.  Id. at 557, 712
A.2d at 910-11.  We plainly assumed throughout the opinion, however, that
“surrounding” parcels were also necessarily contiguous.  In Weeks,
we cited two treatises referring to “adjacent” lots, id. at 556, 712
A.2d at 910, two out-of-state cases concerning “contiguous” and “adjoining”
lots, id. at 556-57, 712 A.2d at 910, and referred to § 4406 as applying
generally to “contiguous” or “adjoining” parcels.  Id. at 555, 557, 712 A.2d at
910.  
¶ 14.        
In a more recent case, In re Richards, 2005 VT 23, 178 Vt. 478,
872 A.2d 315 (mem.), we similarly assumed that
“surrounding” simply means “adjoining.”  There, we noted that “[a]djoining property held in common ownership on the effective
date of zoning is deemed merged by operation of law,” and that “§ 4406(1)
establishes a bright line rule for the merger of adjoining lots held in common
ownership.”  Id.
¶¶ 6, 7.  
¶ 15.        
The parties have cited no other cases directly on point, and our
research reveals none.  It appears that Vermont’s statutory use of the term
“surrounding” is unique.  A review of the zoning treatises lends support
to our conclusion that § 4406 and the local bylaws that implement it were meant
to apply to contiguous lots, and that the word “surrounding” was meant to
include contiguous parcels only.  One treatise states that local zoning
regulations
often limit
exemptions or grandfather clauses to lots of record that are in single or
separate ownership.  Either implicitly by such provisions or expressly by
“merger” requirements in the ordinance itself, contiguous substandard
lots under common ownership may lose their separate identity and be treated
as a single parcel for purposes of zoning area and frontage requirements and
subdivision restrictions.
 
3 A. Rathkopf & D.A. Rathkopf, The
Law of Zoning & Planning § 49:13, at 49-20 to -21 (footnotes omitted); see
also id. § 49:16, at 49-31 (“Merger generally requires the combination
of two or more contiguous lots of substandard size that are held in
common ownership in order to meet the minimum-square-footage requirements of a
particular zoned district.” (emphasis added and footnote omitted)).  This
oft-cited and comprehensive treatise contains no reference to any case,
statute, or ordinance drawing the distinction neighbors urge between
“surrounding” and “contiguous” lands.  Likewise, another leading treatise
states, as an apparently uncontroversial proposition needing minimal citation,
that “an owner is entitled to an exception only if his lot is isolated. 
If the owner of such lot owns another lot adjacent to it, he is not
entitled to an exception.”  2 K. Young, American Law of Zoning § 9.67, at
325 (4th ed. 1996) (emphasis added); see also 7 P. Rohan
& E. Kelly, Zoning and Land Use Controls § 42.03[2][a], at 42-47 to -48
(2007). 
¶ 16.        
Neighbors’ proposed construction of the term “surrounding” would introduce
profound uncertainty into our state’s zoning provisions.  If, in § 4406
and the local provisions implementing it, a parcel could be deemed
“surrounding” without being contiguous, Vermont landowners would be
hard-pressed to ascertain whether their lots were buildable.  Restrictions
on the free use of real property are to be narrowly construed.  Weeks,
167 Vt. at 555, 712 A.2d at 910 (“[Z]oning ordinances
are in derogation of common law property rights and . . . in construing land
use regulations any uncertainty must be decided in favor of the property
owner.” (quotation omitted)).  We are reluctant to adopt a construction
that would render this lot, and perhaps many others, useless.
¶ 17.        
The term “surrounding lands” in § 4406 appears to have been
something of a scrivener’s error.  The term is not used in any other
zoning statute or ordinance and, if given the meaning urged by neighbors and
the Town, would have restrictive and unpredictable results that the Legislature
is unlikely to have intended.  Thus, we hold today that the term
“surrounding,” as it is used in § 4406 and the zoning bylaws here at issue,
refers only to properties that are contiguous.  
¶ 18.        
We therefore turn to the question of whether the properties here in
question are contiguous, despite being separated by a public road that was in
use when the zoning ordinance was enacted.  The question is easily
resolved.  The parties stipulated at trial that the two properties “are
not contiguous to one another and what is presently known as Stickney Brook Road
runs between them.”  (Emphasis added.)  The parties’ stipulation
noted that, if not for the road, the parcels would be contiguous. 
Neighbors and the Town contend that the properties, although not contiguous,
can be “surrounding.”  Because we decide today that only contiguous
parcels are “surrounding,” the parties’ stipulation disposes of the
issue.  These parcels, because they are concededly not contiguous, are not
“surrounding” and, therefore, cannot merge under the statute and ordinances
before us.  Thus, the Environmental Court
erred in concluding that the field was not an existing small lot.

II. 
The cross-appeal
¶ 19.        
On cross-appeal, neighbors argue that the court erred in considering the
question at all because applicants failed to appeal from the denial—based on
the failure to meet width and depth requirements—of their second permit
application.  Neighbors also contend that the Environmental
 Court erred in concluding that the field, if it were entitled to
existing-small-lot status, would be exempt from the two-hundred-foot width and
depth requirements in the bylaws, and could therefore be developed without
being granted a variance as to those requirements.
A.
¶ 20.        
 Neighbors argue that applicants’ failure to appeal from the denial
of permit application #2831—the permit was denied for insufficient lot
depth—was effectively a concession, having res judicata
effect, that the otherwise-applicable 200-foot lot width and depth minimums applied
to applicants’ parcel even if it were determined to be an existing small
lot.  We disagree.  
¶ 21.        
On December 7, 2004, after the second permit application was denied,
additional land adjoining the field was conveyed to applicants.  The precise
size of the additional land is not revealed in the record, but the Environmental Court’s undisputed finding was that,
because of the December 2004 conveyance, “the available building envelope on
the [field] is larger than it was at the time of the ZBA decision.”  Thus,
at the time of the Environmental Court’s
decisions concerning application #2872, that application did not concern
exactly the same subject matter as application #2831, because the parcel was
larger and the proposed building had been moved in the interim.  We
conclude that the Environmental Court had
jurisdiction to rule on applicants’ appeal from the ZBA’s
denial of permit application #2872.  
B.
¶ 22.        
We turn to the merits of neighbors’ assertion that the Environmental Court erred in concluding that existing
small lots are exempt from the otherwise-applicable dimensional requirements in
the Dummerston bylaws.  Our review is
deferential, and we will reverse the court’s construction of the ordinance only
if it is clearly erroneous.  Weeks, 167 Vt. at 554, 712 A.2d at 909.
¶ 23.        
The Environmental Court, in addition to its brief summary-judgment
ruling on this point, issued a decision and order on neighbors’ motion for
reconsideration, in which it elaborated its rationale for holding that the
small-lot exemption operates to exempt existing small lots from “lot size, lot
depth, and lot width” requirements, but not from setback and other dimensional
requirements.  The court ruled that neighbors’ proposed
interpretation—that an existing-small-lot exemption would operate only to
exempt properties from the minimum-area requirement, not from the width and
depth requirements—would render meaningless the forty-foot width and depth
provisions in the small-lot exemption.  There was no error in this
ruling.  As the Environmental Court
concluded, it is precisely the intent of the existing-small-lot exemption to
permit development—without variances as to area or dimensions—of preexisting small
lots.  Cf. Town of Castleton v. Fucci,
139 Vt. 598, 602, 431 A.2d 486, 488 (1981) (noting that one-eighth acre lot,
approximately seventy feet by seventy feet, might be developed if a setback
variance were obtained). 
¶ 24.        
The existing-small-lot statute and bylaws, which expressly set minimum
dimensions for existing small lots, were plainly intended to preempt
otherwise-applicable dimensional requirements.  If that were not true, an
existing small lot greater than one-eighth of an acre in area and more than
forty feet wide and deep—and which therefore met all dimensional requirements
of the existing-small-lot statute—would nonetheless require a variance unless
it met the 200-foot width and depth requirements applicable to other lots.
 Neighbors’ reading would render the forty-foot width and depth provisions
in the existing-small-lot statute superfluous.  When possible we construe
statutes to avoid rendering one part mere surplusage,
Robes v. Town of Hartford, 161 Vt.
187, 193, 636 A.2d 342, 347 (1993), and we strive to read all parts of the
statutory scheme in harmony.  Id.
at 192, 636 A.2d at 346.  The Environmental Court’s
ruling accomplished both goals, and we find no error.
III. 
Setbacks
¶ 25.        
Finally, neighbors take issue with the Environmental
 Court’s treatment of the lot’s setbacks.  The court
concluded that the boundaries fronting on roads would be subject to the
fifty-foot front setback, and that the border with neighbors’ property would be
subject to the forty-foot side setback rather than the seventy-five-foot rear
setback.  Neighbors and the Town contend that the court erred in so
concluding.  We disagree, and affirm the Environmental
 Court’s determination regarding the setbacks.
¶ 26.        
Our standard of review on this question is somewhat deferential. 
We agree with the Supreme Judicial Court of Massachusetts, which long ago noted
that the question of which side of a lot, if any, was the “rear” was “largely a
question of fact although partaking in some aspects of questions of law.” 
Bianco v. City Eng’r
& Bldg. Inspector of City of North Adams,
187 N.E. 101, 103 (Mass.
1933).  As to the findings of fact, we will reverse only for clear
error.  Our Lady of Ephesus House of Prayer, Inc. v. Town of Jamaica,
2005 VT 16, ¶ 18, 178 Vt. 35, 869 A.2d 145.  To the extent that the
setback issue raises questions of law, our review is de novo.  Id.
¶ 27.        
As a general matter, “odd-shaped lots raise a variety of legal puzzles
involving frontage, yards, and setback lines.”  2 K. Young, Anderson’s American Law
of Zoning, § 9.58, at 303 (4th ed. 1996).   This case is no
exception.  As noted, the field here at issue is the shape of a
lengthwise-split pear.  Its border with neighbors’ property is nearly
straight, but the remaining borders, roughly speaking, constitute a gradually
curving line of frontage on Stickney
  Brook Road.  The Environmental
 Court found that this frontage could be approximated as three
straight lines, with vertices at Stickney
  Brook Road’s intersections with other roads.

¶ 28.        
The Environmental Court’s application
of the setback ordinance to this parcel was not clearly erroneous.  The
ordinance contains no specific provision governing lots shaped like this one,
nor does it specify how more traditionally shaped “corner” lots are to be
treated.[4] 
Our research reveals scant authority on how lots like this one are to be
treated, likely owing to the already-noted local differences in the ordinances
governing them.  One treatise does note that “[a] less commonly used
definition of a corner lot includes a lot that fronts on only one street but is
located at a bend that is of a sufficiently sharp angle to constitute a
corner.”  7 P. Rohan & E. Kelly, Zoning and
Land Use Controls § 42.03[2][b], at 42-63 to 42-64.  As noted, the
ordinance here is silent, and the Environmental Court
had to construe it without any such specific guidance.
¶ 29.        
The construction neighbors and the Town advance would result in a
building envelope so small as to be useless, because the seventy-five-foot rear
setback coupled with the fifty-foot front setback would consume the entire
depth of the parcel for much of its width.  Neighbors and the Town argue,
however, that because the southern border of the property is “opposite” the
front of the lot, it must therefore be deemed the “rear.”  The argument is
unconvincing.  The southern border, although it is roughly parallel to the
middle of the curved border with Stickney
  Brook Road, is also adjacent and perpendicular to
the same border at its ends.  It was proper for the court to construe the
ambiguous bylaw in favor of applicants’ right to build a home on the property.
 See Weeks, 167 Vt. at 555-56, 712 A.2d at 910; see also Bur v. Schwarten, 264 N.W.2d 721, 724 (Wis. 1978) (“We cannot
impose greater restrictions on the use of the land than the ordinance requires
and where the ordinance is silent, the interpretation allowing for the greater
use of the land must be followed.”).  The court’s determination that the
southern boundary should be subject to a side setback requirement, absent a
specific statute or bylaw to the contrary, was not clearly erroneous.

The Environmental
 Court’s conclusion that the 1.1-acre and 0.9-acre parcels had
merged is reversed; the court’s conclusions regarding setbacks and minimum lot
size are affirmed.  The matter is remanded for further proceedings
consistent with this opinion.
 

 


 


FOR THE COURT:


 


 


 


 


 


 


 


 


 


 


 


Chief
  Justice

 
 





[1] 
All statutory references in this opinion are to the statutes that applied at
the time of the permit applications at issue in this case.  See 24 V.S.A.
§ 4480 (saving clause); see also 2003, No. 115 (Adj. Sess.), § 95 (repealing §
4406 and enacting in its place § 4412).


[2] 
While those motions were pending, in December 2004, the person from whom
applicants purchased the field quitclaimed to them additional lands
“inadvertently omitted” from the 2001 conveyance.  Those lands, according
to the Environmental Court, increased the
field’s north-south dimension, thereby increasing the buildable envelope.
 


[3]
The parties had already stipulated that the two properties “are not
contiguous to one another and what is presently known as Stickney Brook Road runs between them.”
(Emphasis added.)  The parties’ stipulation noted that, if not for the
road, the parcels would be contiguous, and that the road is a town road open
for public use.  



[4] 
More specific statements of how corner lots and other unusually shaped lots are
to be treated are common in local zoning ordinances.  See, e.g., Druffel v. Bd. of Adjustment, 2007 MT 220, ¶
27, 168 P.3d 640 (citing local ordinance providing that certain corner lots may
be determined to have only front and side yards, and no back yards); In re Indep. Terrace Corp., 230 N.Y.S.2d 870, 871-72 (Sup.
Ct. 1962) (citing provision defining “corner lot” as one that fronts on at least
two “streets or public places”); State ex rel Bollenbeck v. Village of Shorewood Hills, 297 N.W. 568,
570 (Wis. 1941) (citing zoning ordinance defining “corner,” “through,”
“interior,” and “triangular” lots).  Indeed, the ordinance cited in Druffel contains diagrams of several nonstandard lot
shapes that designate how their boundaries will be treated. See Missoula City
Zoning Ordinance §19.04.220,
http://www.ci.missoula.mt.us/cityclerk/city_code.htm (follow “Zoning Ordinance”
hyperlink).  Vermont
cities and towns are free to adopt similarly specific ordinances, and some have
done so.  The courts may, however, properly construe silent or ambiguous
ordinances in favor of allowing landowners to build.